Citation Nr: 1231068	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO. 09-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service in the U.S. Army September 1987 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2012, the Veteran and his sister presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

At the hearing, the Veteran was given 30 days to submit additional evidence. See hearing testimony at page 14. He submitted additional evidence in July 2012, within the time specified, and he waived his right to have the RO initially consider this additional evidence. See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2011). 

However, a review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2011, which are pertinent to the present appeal. Upon remand, the RO/AMC will have the opportunity to review these records prior to readjudicating the appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO. See July 2012 hearing testimony at pages 4-5; September 2009 Veteran's statement. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the appeal. 

Complete VA treatment records dated from April 2011 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 
As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) (West 2002). Specifically, VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011). The standard for the VA is very high. 

The RO was only able to secure the Veteran's June 1987 STR enlistment examination. No other STRs are of record. It is unclear from the record what specific efforts the RO undertook to secure the Veteran's STRs. On remand, it is essential for the RO/AMC to make every effort to obtain the Veteran's complete STRs dated from September 1987 to May 1991 from the National Personnel Records Center (NPRC), Records Management Center (RMC), or from other appropriate locations. Such efforts must be documented in the claims file. IF NO RECORDS ARE AVAILABLE, A NEGATIVE REPLY TO THAT EFFECT IS REQUIRED.  

Additionally, the RO/AMC has not secured the Veteran's service personnel records (SPRs) from the NPRC, RMC, or other appropriate location. VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3). These records include military records such as SPRs. 38 C.F.R. § 3.159(c)(2) and (3). 

The Veteran has alleged that he completed Airborne qualification, but his Report of Separation from the Armed Forces (DD Form 214) does not confirm his assertion. His assertion is relevant in light of his allegation regarding his in-service injury. The RO/AMC will attempt to obtain such records. IF NO RECORDS ARE AVAILABLE, A NEGATIVE REPLY TO THAT EFFECT IS REQUIRED.  

The Veteran is presently requested to provide a comprehensive listing of all of his military assignments, to include any active reserve, inactive reserve ("individual ready reserve") or National Guard assignments. He is presently advised that he is REQUIRED BY LAW TO RESPOND TO THE RO/AMC'S request. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The law specifically provides that a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

Specifically, if the Veteran provides the requested information, a remand is required for the RO/AMC to contact all appropriate locations to obtain any medical and personnel records for the Veteran's Army Reserve / National Guard service dated after May 1991. The RO/AMC must also verify all periods of active duty, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during this time. 

Finally, after completion of the above development, IF WARRANTED BY THE EVIDENCE, the Veteran should be scheduled for a VA examination to obtain a medical opinion concerning the etiology his back disorder on the basis of in-service incurrence or aggravation during his period active duty in the U.S. Army from 1987 to 1991. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his back disorder. 

(a) The Veteran must be advised to submit the "military educational records" that he mentioned at the Travel Board hearing or any SPRs or STRs he has in his possession. See hearing testimony at page 11.   

(b) The Veteran must also be advised to provide a history of his military assignments in the U.S. Army Reserve or National Guard beginning in May 1991 after discharge from active duty. The Veteran must identify the Army Reserve / National Guard unit he was assigned to post-service, if any. See hearing testimony at pages 12-15. Any outstanding Army Reserve or National Guard records may be relevant to whether there were continuing symptoms for the Veteran's back disorder in the early 1990s after active duty. 

(c) All relevant VA records of treatment for a back disorder from April 2011 to the present from the VA Medical Center (VAMC) in Houston, Texas must be secured. 

(d) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(e) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must contact the NPRC and /or RMC or any other appropriate locations and attempt to secure the Veteran's Army STRs dated from September 1987 to May 1991. IF NO STRS ARE AVAILABLE, OR FURTHER ATTEMPTS TO SECURE THEM WOULD BE FUTILE, A NEGATIVE RESPONSE TO THAT EFFECT IS REQUIRED FROM THE NPRC OR OTHER APPROPRIATE FACILITY.

3. The RO/AMC must contact the NPRC and /or RMC or any other appropriate locations and attempt to secure the Veteran's SPRs for his active military service with the U.S. Army from September 1987 to May 1991. IF NO SPRS ARE AVAILABLE, OR FURTHER ATTEMPTS TO SECURE THEM WOULD BE FUTILE, A NEGATIVE RESPONSE TO THAT EFFECT IS REQUIRED FROM THE NPRC OR OTHER APPROPRIATE FACILITY.

4. IF AND ONLY IF the Veteran provides a history of his military assignments in the U.S. Army Reserve or National Guard beginning in May 1991 after discharge from active duty, the RO/AMC must do the following:


(a) Attempt to secure the Veteran's Army Reserve / National Guard medical and personnel records from the NPRC, RMC, the Reserve / National Guard Unit itself, the Army Human Resources Command, the State Adjutant General, or any other appropriate Federal or State custodian. Such records would include line of duty determinations, point statements, hospital records, examinations, etc. 

(b) After securing any available records, the RO/AMC must verify and document all periods of active duty for the Veteran including periods of ACDUTRA or INACDUTRA from 1995 to the present. 

(c) Efforts to obtain the Army Reserve / National Guard records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2). 

5. After completion of the above development, IF WARRANTED BY THE EVIDENCE OF RECORD, the Veteran should be scheduled for a VA examination to obtain a medical opinion concerning the etiology his back disorder on the basis of in-service incurrence or aggravation during his period active duty in the U.S. Army from 1987 to 1991. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

6. The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. Thereafter, the RO must consider all of the evidence of record and readjudicate the service connection claim for a back disorder. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond. 

As noted above, the Board calls the RO/AMC's attention to the Veteran's assertion of unemployability due to service-connected disorders (TDIU), and REFERS the matter to the RO/AMC for appropriate action, to include if necessary further action by the RO in Houston, Texas. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



